DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Hallam-Baker et al. (US-20100100946).
a.	Referring to claims 21, 28 and 36:
	Regarding claims 21, 28 and 36, Hallam-Baker teaches a method comprising: receiving a base key being stored at a device (Para 10 and 23…... master secret key generated for or by an application at a client); receiving a mobile communications network identification (Para 24 and 39…. unique network service identifier); generating, by a processing device, a device identification key based on a combination of the mobile communications network identification and the base key (Para 27….  client generate an application-service key based upon the master key and other elements, such as the service identifier and a random nonce generated by the client); and using the device identification key to authenticate the device with a mobile communications network corresponding to the mobile communications network identification (Para 29-33…. client generate a proof of possession of Kcs based upon Ics, Re and Kcs and send it to the server in order to be successfully authenticated).  
a.	Referring to claims 22, 29 and 37:
	Regarding claims 22, 29 and 37, Hallam-Baker teaches the method of claim 21, wherein the using of the device identification key to authenticate the device with the mobile communications network corresponding to the mobile communications network identification comprises: generating a device proof based on a combination of the device identification key and a value received from the mobile communications network corresponding to the mobile communications network identification; and transmitting the device proof to the mobile communications network corresponding to the mobile communications network identification (Para 29-33…..  client generates a proof of possession of Kcs based upon Ics, Re and Kcs and sends it to the server. client generates proof of possession P, server generates its own version of P based upon the values of Ics, Rc and Kes that were stored during the registration phase. Server compares its own version of P with the version of P received from the client. If they correspond, then the client has been successfully authenticated. If not, the client has not been successfully authenticated).  
a.	Referring to claims 23, 30 and 38:
	Regarding claims 23, 30 and 38, Hallam-Baker teaches the method of claim 21, further comprising: receiving a cryptographic nonce value; and receiving a device identification, wherein the generating of the device identification key is further based on the device identification and the cryptographic nonce value (Para 29-33…...  client obtains and authenticates the service identifier Is and generates Ics, based on Is and Ic. Ics can be sent from the client to the server. The server uses Ics to lookup the registration nonce, Rc, used for the registration of the client to the service. The server sends Rc to the client. The client generates a proof of possession of Kcs based upon Ics, Re and Kcs and sends it to the server).  
a.	Referring to claims 24, 31, 32 and 39:
	Regarding claims 24, 31, 32 and 39, Hallam-Baker teaches the method of claim 21, further comprising: transmitting the device identification key from the device to the mobile communications network via a side channel, wherein the device identification key is used by the mobile communications network to generate a mobile communications network proof that is compared with a device proof that is transmitted from the device to the mobile communications network (Para 25 and 29-33…...  client sends to the server a message requesting registration to a service discloses over the secure channel. The client generates a proof of possession of Kcs based upon Ics, Rc and Kcs and sends it to the server).
a.	Referring to claims 25, 33 and 40:
	Regarding claims 25, 33 and 40, Hallam-Baker teaches the method of claim 21, further comprising: in response to a request to authenticate the device with a second mobile communications network, receiving a second mobile communications network identification corresponding to the second mobile communications network; generating a second device identification key based on a combination of the second mobile communications network identification and the same base key that is used to generate the first device identification key; and using the second device identification key to authenticate the device with the second mobile communications network corresponding to the second mobile communications network identification (Para 30-36…… generating an application-service key Kcs based upon the master key Kc and other elements, such as the service identifier Is and a random nonce generated by the client, known as the registration nonce).  
a.	Referring to claims 26 and 34:
	Regarding claims 26 and 34, Hallam-Baker teaches the method of claim 21, wherein the device identification key is associated with a subscriber identity module (SIM) functionality (Para 39…...  mobile network and the use of cell phone and mobile smart card).  
a.	Referring to claims 27 and 35:
	Regarding claims 27 and 35, Hallam-Baker teaches the method of claim 21, wherein the device identification key is not stored in memory (Para 10…. server stores the application-service identifier and the application-service key. It is stored at the client (i.e. memory of the device)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497